DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In light of the amendment filed 6/8/22, the rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 6,081,257) in view of Sontag et al. (US 5,005,979).

	Regarding claim 1, Zeller discloses a reading device for reading a positional relationship between a first component and a second component, wherein the first component comprises an optical sensor (abstract, figs. 1-2, see col. 2, l. 40-col. 3, l. 44, detector 12)
	and wherein the second component comprises an optical device configured for directing a light beam at the optical sensor by the optical device comprising an optical device housing with two openings opposite each other, each in a respective end part of the optical device housing (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, control stick 2 with housing, focusing device disclosed).
	Zeller fails to explicitly disclose a collimator.
	Sontag teaches a collimator (abstract, figs. 1 and 4, see col. 2, ll. 7-14; see also col. 3, ll. 4-19, fiber optic 6 with collimator 8 disclosed).
	Zeller and Sontag are both directed to optical position determination.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zeller with the collimator of Sontag since such a modification provides a collimated beam is issued from a particular position on the object (Sontag, abstract).

	Regarding claim 4, Zeller discloses wherein the optical sensor is an image sensor (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, CCD detector disclosed).

	Regarding claim 7, Zeller discloses wherein the collimator is further configured for directing a second light beam at the optical sensor (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, two laser light beams disclosed).

	Regarding claim 8, Zeller discloses wherein the collimator is further configured in such a way that the light beams hit the optical sensor at different angles (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, light spot coordinates change based on rolling, pitching, yawing of control stick).

	Regarding claim 9, Sontag further teaches wherein the collimator, on its inside, has a surface which absorbs light (figs. 1 and 4, see col. 2, ll. 7-14; see also col. 3, ll. 4-19, collimating lens 8 disclosed).

	Regarding claim 10, Zeller discloses a method for reading a positional relationship between two components, wherein the method comprises the steps of: passing light through an optical device in a second component to an optical sensor in a first component (abstract, figs. 1-2, see col. 2, l. 40-col. 3, l. 44, control stick 2 with focusing device disclosed for focusing light onto detector 12),
	the optical device comprising an optical device housing with two openings opposite each other, each in a respective end part of the optical device housing (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, control stick 2 with housing, focusing device disclosed);
	reading the position of the light beam from the optical device on the optical sensor (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, light spot coordinates change based on rolling, pitching, yawing of control stick);
	and calculating the positional relationship between the first and second components from the position of the light beam on the optical sensor (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, light spot coordinates change based on rolling, pitching, yawing of control stick).
	Zeller fails to explicitly disclose a collimator.
	Sontag teaches a collimator (abstract, figs. 1 and 4, see col. 2, ll. 7-14; see also col. 3, ll. 4-19, fiber optic 6 with collimator 8 disclosed).
	Zeller and Sontag are both directed to optical position determination.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zeller with the collimator of Sontag since such a modification provides a collimated beam is issued from a particular position on the object (Sontag, abstract).

	Regarding claim 11, Zeller discloses wherein the positional relationship between the two components is read by using a reading device comprising the optical sensor and the collimator (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, light spot coordinates change based on rolling, pitching, yawing of control stick).

	Regarding claim 12, Zeller discloses a reading device for reading a positional relationship between a first component and a second component (abstract, figs. 1-2, see col. 2, l. 40-col. 3, l. 44);
	an optical sensor corresponding to the first component (abstract, figs. 1-2, see col. 2, l. 40-col. 3, l. 44, detector 12);
	and an optical device corresponding to the second component, the optical device comprising an optical device housing with two openings opposite each other in respective end parts of the optical device housing (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, control stick 2 with housing, focusing device disclosed);
	wherein the optical device is configured for directing a light beam at the optical sensor through the two openings in the housing (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, control stick 2 with housing, focusing device disclosed),
	and wherein a position of the light beam on the optical sensor is indicative of the positional relationship between the first component and the second component (figs. 1-2, see col. 2, l. 40-col. 3, l. 44, light spot coordinates change based on rolling, pitching, yawing of control stick).
	Zeller fails to explicitly disclose a collimator.
	Sontag teaches a collimator (abstract, figs. 1 and 4, see col. 2, ll. 7-14; see also col. 3, ll. 4-19, fiber optic 6 with collimator 8 disclosed).
	Zeller and Sontag are both directed to optical position determination.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zeller with the collimator of Sontag since such a modification provides a collimated beam is issued from a particular position on the object (Sontag, abstract).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller in view of Sontag as applied to claim 1 above, and further in view of Becker et al. (US 2010/0027033).

	Regarding claim 2, Zeller in view of Sontag fails to disclose wherein the size of the openings and the distance between the openings in the collimator are so adapted that the light beam behind the collimator has a cross section of an extent smaller than 50 µm.
	Becker teaches wherein the size of the openings and the distance between the openings in the collimator are so adapted that the light beam behind the collimator has a cross section of an extent smaller than 50 µm (¶ 35, it is desirable to achieve a small light spot in order to be able to use the whole area of the position sensitive device; an optic which can be focused is therefore advantageous).
	Though Becker fails to explicitly disclose the 50 µm threshold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becker as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Zeller in view of Sontag and Becker are both directed to optical position determination.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zeller in view of Sontag with the device of Becker since such a modification provides for using the whole area of a position sensitive device (Becker, ¶ 35).

	Regarding claim 3, Becker further teaches wherein the size of the openings and the distance between the openings of the collimator are arranged in such a way that the light beam after the collimator has a cross section of an extent smaller than 10 µm (¶ 35, it is desirable to achieve a small light spot in order to be able to use the whole area of the position sensitive device; an optic which can be focused is therefore advantageous).
	Though Becker fails to explicitly disclose the 10 µm threshold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Becker as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller in view of Sontag as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).

	Regarding claim 5, Zeller in view of Sontag fails to disclose wherein the optical sensor has a pixel size with dimensions smaller than 50 µm.
	AAPA teaches wherein the optical sensor has a pixel size with dimensions smaller than 50 µm (see pg. 10 of Applicant’s specification as filed, an image sensor with a pixel size of 1 µm is common today).
	Zeller in view of Sontag and AAPA are both directed to well-known image sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zeller in view of Sontag with the well-known image sensor of AAPA since such a modification achieves the predictable result of providing a common image sensor with a small pixel size (instant specification, pg. 10).

	Regarding claim 6, Zeller in view of Sontag fails to disclose wherein the optical sensor has a pixel size with dimensions smaller than 10 µm.
	AAPA teaches wherein the optical sensor has a pixel size with dimensions smaller than 10 µm (see pg. 10 of Applicant’s specification as filed, an image sensor with a pixel size of 1 µm is common today).
	Zeller in view of Sontag and AAPA are both directed to well-known image sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zeller in view of Sontag with the well-known image sensor of AAPA since such a modification achieves the predictable result of providing a common image sensor with a small pixel size (instant specification, pg. 10).

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 12, Applicant argues “Sontag … fails to disclose the particular collimator being claimed” because “Sontag teaches only a “collimating lens” …, not a collimator having two openings opposite each other … in respective end part[s] of the collimator housing as claimed” (Remarks, pp. 4-5).
Examiner disagrees.  First, Examiner notes that the features upon which applicant relies (i.e., a collimator having two openings opposite each other … in respective end part[s] of the collimator housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant has merely claimed “a collimator housing with two openings opposite each other” (e.g., see claim 1).
Second, Examiner considers a housing containing a collimator as a “collimator housing” under the broadest reasonable interpretation of the limitation in the claim.  Thus, the housing of Zeller and/or Sontag is capable of reading on the “collimator housing” limitation in the claims.
Third, the claims fail to preclude the use of a collimating lens.  Examiner considers a device with a housing containing a collimating lens as a “collimator” under the broadest reasonable interpretation of the limitation in the claim.
Applicant’s remaining arguments regarding “improvements” over the prior art (Remarks, p. 5) are not germane, as these improvements are not recited in the claims.
The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626